Citation Nr: 1742488	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for peptic ulcer disease, intestinal bleeding, and iron deficiency anemia, claimed as due to VA prescribed medication.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1956 to October 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously considered this appeal in November 2015, and remanded this issue for additional development.  After that development was completed, the case returned to the Board for further appellate review.

The Board notes that the issues of entitlement to a rating in excess of 80 percent for bilateral hearing loss and TDIU are currently being developed by the RO.  As a result, the Board will not take jurisdiction of these issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran developed a disability as the result of medical care provided by VA. 

2.  The VA's medical care provided to the Veteran was not characterized by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care to the Veteran. 

3.  There was no lack of informed consent by VA despite the occurrence of an event not reasonably foreseeable in the provision of medical care to the Veteran.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for peptic ulcer disease, intestinal bleeding, and iron deficiency anemia, claimed as due to VA prescribed medication, have not been met.  38 U.S.C.A. §§ 1151, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran alleges that his gastrointestinal disorders, including peptic ulcer disease and intestinal bleeding, as well as his iron deficiency anemia, were caused by or became worse as a result of his use of the medication Celebrex, which was prescribed by his VA physician.  The Veteran asserts that VA was negligent in prescribing Celebrex from March 2000 to December 2003, by not telling him the dangers of Celebrex, not monitoring him while he was taking the medication and failing to provide proper care in follow up to his diagnosed gastrointestinal bleed in December 2003.  See August 2010, December 2013 Written Statements.  

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a). 

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361 (a)-(d). 

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence of Additional Disability

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

The Veteran maintains that he never had arthritis and that he should not have been prescribed this medication because it caused and/or worsened gastrointestinal disorders, including peptic ulcer disease and intestinal bleeding, as well as his iron deficiency anemia.  However, VA treatment records from March 2001 to August 2002 show a diagnosis for lumbar spine arthritis and that Celebrex (also known as Celecoxib) medication was prescribed to treat this condition.  An April 2001 VA treatment record notes a pharmacy request for renewal of Celebrex.  A February 2002 VA treatment record shows a history of unsuccessful treatment with Vioxx (also known as Rofecoxib), which is another type of NSAID medication used for treatment of arthritis.  An August 2002 VA treatment record shows a diagnosis of degenerative joint disease with chronic low back pain, esophagogastroduo-denoscopy (EGD) proven Barrett's Esophagus (no active gastrointestinal bleed during this clinical evaluation), chronic low back pain, and noted the Veteran's prior history of smoking one pack of cigarettes per day and no alcohol use.  Medications prescribed at this time included Celebrex (100 milligrams) and Prevacid (30 milligrams).  In December 2003, the Veteran received treatment at the VA for a gastrointestinal bleed.  He was also noted to have microcytic, hypochromic anemia, Barrett's Esophagus, Schatzki's Ring versus Stricture, with additional diagnoses of diverticulosis and a history for large internal hemorrhoids.  In February 2007, a final surgical pathology report showed diagnoses for a nodule biopsy of the esophagus, and Barrett's Esophagus with polypoid high grade dysplasia.  VA treatment records from December 2009 show diagnoses for small bowel biopsies, acute and chronic inflammation with granulating ulceration and lamina, as well as propria fibrosis.  At this time, a suggestive diagnosis was made for peptic duodenitis with a note that duodenal ulcer disease is the cause of the Veteran's gastrointestinal bleeding.  Additionally, in September 2011, the Veteran complained of joint pain and arthritis.  This treatment record also shows that the Veteran acknowledged he was unable to take Celebrex (Celecoxib) or any similar medication due to stomach ulcers and that he "almost bled to death."  In April 2013, the Veteran was treated for colon polyps.  In June 2013, he was diagnosed with Crohn's disease.

A May 2016 VA examiner opined that the Veteran was most likely prescribed Celebrex according to VA treatment records.  The examiner explained that Celebrex is a non-aspirin, nonsteroidal anti-inflammatory drug (NSAIDs) and that medical literature and the drug manufacture literature documents that a major benefit of this type of medication is to provide anti-inflammatory and pain relief with fewer gastrointestinal side effects.  The examiner also noted that Celebrex is used to treat acute pain, ankylosing spondylitis, osteoarthritis (degenerative) and rheumatoid arthritis.  

The VA examiner cited to various VA treatment records since March 2001, as previously referenced above, which show that the Veteran was prescribed this medication for treatment of arthritis.  The examiner also pointed out that the Veteran's VA treatment records show mild gastrointestinal symptoms prior to the use of Celebrex, which increased to moderate to severe gastrointestinal adverse reactions in 2003.

Based on the foregoing, the weight of the evidence shows that the Veteran has an additional disability and that the Veteran's condition before and after the VA medical care in question is not the result of his own willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.301(c)(3), 3.361(b).

Causation

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The May 2016 VA examiner opined that the Veteran's underlying gastrointestinal conditions, claimed as peptic ulcer disease, iron deficiency anemia, and intestinal bleeding conditions, were most likely worsened by the use of Celebrex.  As previously mentioned, the examiner noted that the Veteran's VA treatment records show mild gastrointestinal symptoms prior to the use of Celebrex, which increased to moderate to severe gastrointestinal adverse reactions in 2003.  As a result, the examiner found that the Veteran's underlying gastrointestinal conditions were most likely worsened and/or aggravated beyond its natural progression by use of the prescribed Celebrex medication.  
 
Based on the foregoing, the weight of the evidence shows that the Veteran's additional disability was most likely worsened by VA medical care.  38 C.F.R. § 3.361(c)(1).  However, section 1151 contains two causation elements: a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

Proximate Cause

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 

The May 2016 VA examiner found that it was not likely that the Veteran's disabilities resulted from carelessness, negligence, lack of skill, or similar incidence of fault on part of the attending VA personnel.  The examiner explained that the Veteran was prescribed Celebrex, a non-aspirin nonsteroidal anti-inflammatory drug, along with a proton-pump inhibitor (like Prevacid/Lansoprazole), to protect against the Celebrex medication's adverse effects.  The examiner reported that the VA treatment records do show a diagnosis for degenerative arthritis, which was treated appropriately with the prescribed Celebrex and Prevacid medications.  In addition, the examiner found that the Veteran's claimed disability is not likely due to the failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability and allowed the claimed disease or disability to continue to progress.  The examiner explained that VA treatment records document gastrointestinal complications were diagnosed and attempts at follow-up treatment of severe complications were documented.  

Reasonable Foreseeability

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

However, if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

The VA examiner opined that it was unlikely that the severe adverse reactions experienced by the Veteran could have been foreseen by a reasonable healthcare provider during the time of his initial medical treatment with the claimed medication due to documented mild gastrointestinal symptoms in 2000 and 2001.  The examiner noted that Celebrex has a less than 0.1 percent chance of causing severe, life threatening adverse effects, including gastrointestinal hemorrhage (GI bleeding), intestinal perforation, aplastic anemia, and esophageal perforation. 

Informed Consent

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id. 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

The Board notes that documented signature consent is not required for prescribed medication such as Celebrex.  Furthermore, in the end, the VA examiner found that while the Veteran had adverse reactions most likely due to Celebrex, and that it was unlikely that the severe adverse reactions experienced by the Veteran could have been foreseen by a reasonable healthcare provider, the prescribed use of this medication "would have been a reasonable disclosure for informed consent procedures."  The examiner pointed out that Celebrex has a boxed warning that states NSAIDS may increase the risk of serious gastrointestinal ulceration, bleeding, and perforation (may be fatal).  The medication's warning label also cautions against NSAIDS use where there is a history of gastrointestinal ulcers, concurrent aspirin therapy, corticosteroids, smoking, anticoagulants, and use of alcohol.  Use of this medication is also contraindicated with active GI bleeding.  The examiner also noted the boxed warning further states that use of a proton pump inhibitor is recommended when taking Celebrex.

The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and VA treatment because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner explained that while the Veteran's claimed disability was unlikely a foreseeable event, the risks involved in using the medications that were prescribed to him "would have been a reasonable disclosure for informed consent procedures."  Indeed, in reaching these conclusions, the VA examiner presented a detailed and comprehensive overview of the case based on careful consideration of the record, as detailed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board has also considered the Veteran's statements that VA was negligent in prescribing Celebrex from March 2000 to December 2003, by not telling him the dangers of Celebrex, not monitoring him while he was taking the medication and failing to provide proper care in follow up to his diagnosed gastrointestinal bleed in December 2003.  See August 2010, January 2013 and December 2013 Written Statements.  However, the Board finds that, as a layperson, he is not competent to offer medical opinion evidence in this instance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no evidence that the Veteran has the medical education and training required to make competent clinical medical diagnosis, or to attribute such a diagnosis to other conditions.  As such, the Board finds the Veteran's statements probative with regard to establishing his symptoms, but does not find his statements probative with regard to establishing entitlement to compensation under 38 U.S.C.A. § 1151.  Ultimately, the probative value of his statements is outweighed by the probative value assigned to an evaluation conducted by a medical examiner that has expertise and training pertinent to this issue.  The VA examiner's opinion also directly refutes the Veteran's statements: the evidence shows that Celebrex contains a warning regarding the adverse effects that are possible due to use of the medication, that the Veteran was monitored for this condition and was prescribed another medication to combat the effects of Celebrex, that he was no longer prescribed this medication after a severe gastrointestinal complication occurred in December 2003, and that attempts at follow-up treatment of severe complications were documented. 

In conclusion, the Board finds that there was no absence of informed consent despite the occurrence of an event not reasonably foreseeable for the Veteran's alleged disability claimed herein under the provisions of 38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(1)(ii),(2).  The weight of the evidence shows that the VA medical treatment caused the Veteran's additional disability.  However, the weight of the evidence also shows that, VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider or furnish medical treatment without the Veteran's informed consent, as the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.    

After a full review of the record, the weight of the evidence demonstrates that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for peptic ulcer disease, intestinal bleeding, and iron deficiency anemia, claimed as due to VA prescribed medication, are not met for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in October 2010, prior to the initial adjudication of the claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2010 letter, including the type of evidence necessary to establish a claim under 38 U.S.C.A. § 1151 as well as a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

A VA examination opinion was obtained with respect to this claim.  The VA examiner was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in November 2015.  The Board instructed the AOJ to obtain an addendum VA examination opinion and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Compensation under 38 U.S.C.A. § 1151 for peptic ulcer disease, intestinal bleeding, and iron deficiency anemia, claimed as due to VA prescribed medication, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


